Citation Nr: 0033440	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-19 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of fracture of the distal phalanx of the left 
thumb.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 


REMAND

The veteran maintains that he is entitled to a rating in 
excess of 10 percent for his back disability.  He claims that 
even though he had an injury to his back in 1973, all of his 
current back symptoms are related to his original inservice 
injury in the 1940s.  The veteran claims that his most recent 
VA examination in April 1999 was inadequate.  The Board notes 
that the April 1999 VA examination report does not provide 
any opinion as to which of the veteran's current back 
symptoms are related to service and which are related to 
other sources.

The veteran has repeatedly claimed that the RO has not 
obtained all of his VA treatment records.  He asserts that he 
has been treated at the Ward Park VA Medical Center and at 
the Mansfield Ohio Community Based Clinic for years.  The 
claims file reveals that only VA medical records dated in 
1999 have been obtained.  VA treatment records dated prior to 
1999 must be requested.  If such records are not obtained, 
the veteran must be informed of the efforts made to obtain 
them and the RO must describe any further action that will be 
taken.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Pursuant to a reopened increased rating claim received on 
February 17, 1989, a rating decision in August 1989 confirmed 
and continued a noncompensable rating for residuals of 
fracture of the distal phalanx of the left thumb.  Notice of 
disagreement with regard to that determination was received 
in September 1989.  However, a statement of the case has not 
been issued to date in this regard.  Where a statement of the 
case has not been provided following the timely filing of a 
notice of disagreement, a remand, not a referral is required 
by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for a low back 
disability or service-connected left 
thumb disability.  The veteran should be 
specifically asked where he received 
treatment, if any, for the August 1973 
back injury.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
This should include requesting copies of 
all of the veteran's treatment records 
from the Ward Park VA Medical Center and 
from the Mansfield Ohio Community Based 
Clinic, subsequent to the veteran's 
discharge from service.  All records 
obtained should be associated with the 
veteran's claims file.  If the RO is 
unable to obtain any identified records 
the RO must identify to the veteran which 
records were unobtainable, the RO must 
describe to the veteran the efforts which 
were made in the attempt to obtain those 
records, and RO must describe any further 
action to be taken by VA with respect to 
the claim.  Copies of all correspondence 
to the veteran must be sent to the 
veteran's representative.

2.  Upon completion of the above, the 
veteran should be scheduled for a VA 
orthopedic examination to determine the 
nature and extent of his service-
connected left thumb and low back 
disabilities.  All indicated tests and 
studies, including range of motion 
studies in degrees, should be performed.  
The claims file should be provided to the 
examiner for review prior to the 
examination.  After reviewing the 
veteran's medical history and examining 
the veteran, the examiner should 
determine which current back symptoms, if 
any, are related to the veteran's 
service-connected lumbosacral strain, and 
which back symptoms are related to other 
causes.  If the examiner is unable to 
distinguish the source of low back 
manifestations, such should be stated, 
and why.  Reasons and bases for all 
opinions expressed should be provided.    

3.  If the VA orthopedic examiner finds 
the veteran to have current service-
connected left thumb disability symptoms, 
and/or back symptoms related to the 
service-connected lumbosacral strain, the 
examiner should perform tests of left 
thumb and/or back motion against varying 
resistance.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should be 
requested to identify any objective 
evidence of pain and all functional loss 
of the left thumb and/or lumbar spine due 
to pain.  The examiner should 
specifically indicate the range of the 
left thumb and/or lumbar spine motion 
performed without pain and the range of 
motion accompanied by pain.  This 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
of the left thumb and/or lumbar spine on 
repeated use or during flare-ups, and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  The examiner 
should also provide an opinion concerning 
the impact, of each, of the service-
connected left thumb and low back 
disabilities on the veteran's ability to 
work.  The rationale for all opinions 
expressed should be explained. 

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with 
the above instructions, if it does not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claims for an increased rating 
for lumbosacral strain and for a 
compensable rating for left thumb 
disability.  The RO should consider 
application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The RO should also 
consider whether the case should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration. 

7.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



